Case 4:20-cv-00391-DPM Document 7 Filed 06/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

LAVITA NEWSOME PLAINTIFF
Vv. No. 4:20-cv-391-DPM

NATANIEL GREEN, LARRY

FOSTER, MICHAEL THOMAS,

CJ MAGNOLIA, CHALIE BOL,

KEEVAN WHEELER, MOTEL 6,
DOUBLTETREE HOTEL, RESIDENCE

INN, SPANISH TRAIL, LITTLE ROCK
SHERIFF DEPARTMENT, CHI ST. VINCENT
HOSPITAL, NORTH LITTLE ROCK POLICE
DEPARTMENT, BANK OF AMERICA,
FIRST NATIONAL BANK OF TEXAS,

FIRST CONVIENE BANK, VERISON
WIRELESS, CRICKET, UNITED STATES
POSTAL SERVICE, SPRINT
COMMUNITCATION, METRO PCS, DOES DEFENDANTS

ORDER
Newsome hasn’t filed a new application to proceed in forma
pauperis and a second amended complaint; and the time to do so has
passed. Doc. 4. This case will therefore be dismissed without prejudice.
LOCAL RULE 5.5(c)(2). The pending motion to dismiss for lack of

jurisdiction, Doc. 5, is denied as moot.
Case 4:20-cv-00391-DPM Document 7 Filed 06/08/20 Page 2 of 2

So Ordered.
D.P. Marshall Jr.
United States District Judge

 

 
